deny the petition.    Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                  677, 679, 818 P.2d 849, 851, 853 (1991).
                                It is so ORDERED. 2


                                                                 /      O_A c.ettAtt,   , C.J.
                                                             Hardesty


                                                                  e   ;,4074'               J.
                                                             Douglas


                                                                                        ,   J.
                                                             Cherry




                  cc: Hon. Nancy L. Porter, District Judge
                       Charles Dean Viox
                       Attorney General/Carson City
                       David D. Loreman
                       Gary D. Woodbury
                       Elko County District Attorney
                       Troy Curtis Jordan
                       Elko County Clerk




                        2 The clerk of this court shall file the following documents that
                  petitioner submitted to this court: opposition to enlargement of time,
                  motion to compel or show cause, and motion for mental examination,
                  which were provisionally received on December 22, 2014, January 2, 2015,
                  and January 21, 2015, respectively. We deny all requests for relief
                  contained in those documents. Petitioner's November 19, 2014, motion to
                  compel judgment as a matter of law is likewise denied.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    le